DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “an anode mounted inside the dryer... the anode is wrapped in an air-permeable membrane capable of producing the electrolytic medium when saturated by a high-humidity atmosphere inside the dryer”. The closest prior art is Vaelitalo (US 20050236279 A1), which teaches wrapping an anode in an absorbent air-permeable membrane of rockwool (see e.g. [0032] of Vaelitalo). However, the system of Vaelitalo is designed to protect reinforced concrete in a wet marine environment (see e.g. abstract of Vaelitalo), wherein the membrane is pre-soaked and kept moist using liquid seawater (see e.g. [0029] of Vaelitalo). There is no teaching or motivation that would make it obvious to use the system of Vaelitalo with a dryer because Vaelitalo is meant for concrete exposed to an open seawater environment. Furthermore, there is no teaching or motivation for why one of ordinary skill in the art would modify a system to protect a 

Claim 12: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 12 with special attention given to the limitation claiming “mounting an anode inside the dryer in a position to be electrolytically coupled to the metallic structures or surfaces inside the veneer dryer... wherein the anode is wrapped in an air-permeable membrane capable of producing the electrolytic medium when saturated by the high-humidity atmosphere inside the dryer”. The closest prior art is Vaelitalo, which teaches wrapping an anode in an absorbent air-permeable membrane of rockwool (see e.g. [0032] of Vaelitalo). However, the system of Vaelitalo is designed to protect reinforced concrete in a wet marine environment (see e.g. abstract of Vaelitalo), wherein the membrane is pre-soaked and kept moist using liquid seawater (see e.g. [0029] of Vaelitalo). There is no teaching or motivation that would make it obvious to use the system of Vaelitalo with a dryer because Vaelitalo is meant for concrete exposed to an open seawater environment. Furthermore, there is no teaching or motivation for why one of ordinary skill in the art would modify a system to protect a dryer using the membrane taught in Vaelitalo because there is no source of seawater or liquid water in the dryer for the membrane. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795